           Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 1 of 15



                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

TALIA ROSE HALFORD,

                 Plaintiff,

v.                                                                                         CV 19-0413 JHR

ANDREW SAUL,
Commissioner of Social Security,

                 Defendant.

                        MEMORANDUM OPINION AND ORDER

          This matter comes before the Court on Plaintiff Talia Rose Halford’s Motion to Reverse

and Remand for a Rehearing with Supporting Memorandum [Doc. 17], filed September 26, 2019.

The parties have consented to the undersigned Magistrate Judge resolving Ms. Halford’s Motion

and entering Final Judgment in this appeal of the Commissioner’s administrative denial of social

security benefits pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73(b). [Docs.

4, 6 & 7]. Having reviewed the parties briefing and the Administrative Record (“AR”), 1 the Court

grants Ms. Halford’s Motion, reverses the Commissioner’s Final Decision denying her benefits

under the Social Security Act, and remands this case for further administrative proceedings.

     I.      INTRODUCTION

          The reversible error Ms. Halford contends the Commissioner committed in her case is not

new to this Court, nor is it an open question in the Tenth Circuit. See Trimiar v. Sullivan, 966 F.2d

1326 (10th Cir. 1992). As this Court has discussed in nine (9) previous opinions issued since 2018,

a denial of benefits premised upon the administrative finding that a claimant retains the capacity



1
 Documents 11 through 11-21 comprise the sealed Certified Transcript of the Administrative Record (“AR”) for this
appeal. The Court cites the Record’s internal pagination, rather than the CM/ECF document and page numbers.

                                                 Page 1 of 15
             Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 2 of 15



to perform a “significant number” of jobs in the national economy at Step Five of the sequential

evaluation process applicable to social security claims must be supported by a claimant-specific,

factual, analysis - unless so many jobs are identified that such an analysis is rendered unnecessary

as a matter of law (at least 152,000 jobs in the Tenth Circuit). See Romero v. Saul, CV 19-0092

JHR, Doc. 32, 2020 WL 1677074 (D.N.M. Apr. 6, 2020) (unpublished); Lucero v. Saul, CV 19-

0114 JHR, Doc. 25, 2020 WL 1495285 (D.N.M. Mar. 27, 2020) (unpublished); Ammons v. Saul,

CV 18-1212 JHR, Doc. 23, 2020 WL 1434247 (D.N.M. Mar. 23, 2020) (unpublished); Salazar

Trujillo v. Saul, CV 18-1134 JHR, Doc. 25, (D.N.M. Jan. 21, 2020) (unpublished); Figueroa v.

Saul, CV 18-0885 JHR, 2019 WL 3766184 (D.N.M. Aug. 9, 2019) (unpublished); Laney v.

Berryhill, CV 17-1062 JHR, Doc. 20, 2019 WL 586660 (D.N.M. Feb. 12, 2019) (unpublished);

Roybal v. Berryhill, CV 17-1045 JHR, Doc. 26, 2019 WL 318387 (D.N.M. Jan 24, 2019)

(unpublished); Crockett v. Berryhill, CV 17-0955 JHR, 2018 WL 6250602 (D.N.M. Nov. 29,

2018) (unpublished); Brandenburg v. Berryhill, CV 17-0507 JB/JHR, Doc. 27, 2018 WL 4328032

(D.N.M. May 25, 2018), report and recommendation adopted, 2018 WL 3062591 (D.N.M. June

21, 2018) (unpublished).

           Prior decisions by judges in the District of New Mexico, while typically “unpublished,”

are not inaccessible to litigants in present cases. Ms. Halford cites Roybal and Laney in her opening

brief, [Doc. 17, p. 6-7], and Roybal again in her reply brief. [Doc. 25, pp. 2-4]. The Commissioner’s

response brief, which attempts to distinguish those two cases and points to another originating in

this district, demonstrates that he is just as able to access pertinent cases. 2 Thus, while the Court

could not reasonably expect the Commissioner to be aware of the four (4) cases decided after his

response brief was filed in this case, the five (5) decisions issued before he responded on December



2
    Moreover, he, by virtue of his office, was a party to every decision cited.

                                                      Page 2 of 15
          Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 3 of 15



20, 2019 provide substantial support for Ms. Halford’s position that a Trimiar analysis was

required in her case, where the Administration relied on twelve thousand nine hundred (12,900)

jobs to deny benefits. 3 Thus, the result here should come as no surprise.

         As the Tenth Circuit has held and this Court has reiterated, a federal district court reviewing

an administrative determination of nondisability is prohibited from supplying factual inferences

supporting a denial of benefits at Step Five of the sequential evaluation process (where the burden

shifts to the Administration to show a claimant can still work) in the absence of the factually

specific analysis mandated by the Tenth Circuit in Trimiar. See Allen v. Barnhart, 357 F.3d 1140,

1144-1145 (10th Cir. 2004) (“Unless we could hold as a matter of law—and thus not fact, which

is beyond our purview—that one hundred is so large a number as to conclusively establish the

requisite numerical significance, Drapeau [v. Massanari, 255 F.3d 1211, 1214 (10th Cir. 2001),]

precludes affirmance here just as Trimiar does.”). In other words, the Tenth Circuit has repeatedly

cautioned this Court against finding that jobs totaling less than 152,000 are “significant” enough

to meet the Commissioner’s burden to show that a claimant remains capable of, and is able to

access, work which actually exists within the national economy - at least in cases where the

Administration has not independently reached that conclusion through a reasoned, factually

supported, claimant-specific, analysis. See Evans v. Colvin, 640 F. App’x 731, 736 (10th Cir. 2016)

(unpublished) (“As Trimiar pointed out, there is no bright-line answer to how many jobs are

enough for a court to say, as a matter of law, that the number is significant, but the number appears

to be somewhere between 100, the number of jobs in Allen that we refused to consider significant



3
  In fact, in Figueroa, which was issued on August 9, 2019 (over three (3) months before the Commissioner filed his
response brief), this Court held that, absent the claimant-specific factual analysis dictated by Trimiar, fifty-six
thousand (56,000) national jobs were not “significant” enough to merit the application of the harmless error doctrine
as a matter of Tenth Circuit law. See CV 18-0885 JHR, Doc. 21. Thus, the last decision the Court issued before the
Commissioner’s response was filed in this case addressed an almost identical claim of error applied to roughly five
(5) times as many jobs are as at issue here – twelve thousand, nine hundred (12,900).

                                                  Page 3 of 15
         Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 4 of 15



for harmless-error purposes, and 152,000, the lowest number of jobs we have considered (in

Stokes[ v. Astrue, 274 F. App’x 675, 684 (10th Cir. 2008) (unpublished)]) to be sufficient so far

for application of harmless error.”).

       As it must, this Court has applied Trimiar and the Tenth Circuit cases construing it in the

decisions cited above, each time finding against the Commissioner. Yet, despite the position he

again takes in this case, to this Court’s knowledge, the Administration has yet to appeal any of its

Trimiar-based rulings (and the time for doing so has lapsed). Without a contrary opinion from the

Tenth Circuit, the Commissioner has failed to empower this Court to reconsider its prior rulings.

It is black letter law that this Court is bound by the doctrine of stare decisis to follow its prior

rationale in the absence of compelling reason to revisit that reasoning. Stare decisis, “[t]he doctrine

of precedent, under which a court must follow earlier judicial decisions when the same points arise

again in litigation[,]” binds this Court to its prior reasoning unless a present litigant demonstrates

“urgent reasons” to depart from that reasoning in an “exceptional case[.]” BLACK’S LAW

DICTIONARY (11th ed. 2019) (quoting William M. Lile et al., Brief Making and the Use of Law

Books, 321 (Roger W. Cooley & Charles Lesley Ames eds., 3d ed. 1914)). As the Supreme Court

has reiterated, “[o]verruling precedent is never a small matter [because] … [a]dherence to

precedent is ‘a foundation stone of the rule of law.…’ [I]t promotes the evenhanded, predictable,

and consistent development of legal principles, fosters reliance on judicial decisions, and

contributes to the actual and perceived integrity of the judicial process.’” Kisor v. Wilkie, 139 S.Ct.

2400, 2422 (2019) (quoting Kimble v. Marvel Entertainment, LLC, 135 S.Ct. 2401, 2409 (2015);

Michigan v. Bay Mills Indian Community, 572 U.S. 782, 798 (2014); and Payne v. Tennessee, 501

U.S. 808, 827 (1991)).




                                            Page 4 of 15
           Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 5 of 15



          Despite his continued reluctance to acknowledge this Court’s decisions addressing the

“significant numbers” issue in district-level appeals brought against the Administration since 2018,

the Commissioner has not demonstrated that this is an exceptional case meriting reconsideration

of the Court’s prior holdings. Therefore, for the reasons that follow, the Court again finds against

the Commissioner on the “significant numbers” issue and reverses and remands his Final Decision

in this case for further fact finding and analysis because he failed to apply binding Tenth Circuit

law requiring a claimant-specific analysis in these circumstances, the absence of which rendered

his partial denial of benefits unsupported by substantial evidence.

    II.      PROCEDURAL HISTORY

          Ms. Halford applied for supplemental security income benefits under Title XVI of the

Social Security Act on May 12, 2011. AR at 166-174. She later filed an application for disability

insurance benefits under Title II of the Act on August 12, 2011. AR at 177-178. In both applications

Ms. Halford alleged a disability onset date of November 2, 1999 due to, as summarized by the

Administration, “[v]arious residuals from auto accident, disk problems; ptsd; brain injury;

fibromyalgia; loss of full use of limbs; insomnia; [and,] hypothyroid.” See AR at 62, 166, 177. The

Administration denied Ms. Halford’s applications at the initial and reconsideration stages of

review, so she requested a de novo hearing before an administrative law judge (“ALJ”). AR at 60-

103, 108-115, 122-123.

          ALJ Michelle Lindsay held a hearing on Ms. Halford’s applications on October 2, 2012, at

which Ms. Halford and Vocational Expert (“VE”) Thomas Greiner were questioned by ALJ

Lindsay and Ms. Halford’s attorney. See AR at 23-58, 159. Among other things, Ms. Halford

testified that she had not worked since 2010 due to pain and her inability to stand or sit for extensive

periods of time. See AR at 32. She traced her symptoms to a car accident in 1999, which resulted



                                             Page 5 of 15
         Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 6 of 15



in severe cervical and thoracic pain, PTSD, depression, insomnia, incontinence, and migraines.

See AR at 39-43. Nonetheless, when questioned by ALJ Lindsay, VE Greiner testified that a

hypothetical person with Ms. Halford’s limitations would be able to work as a bakery worker, an

electronics worker, and a fruit distributor. AR at 55. Relying on these jobs, ALJ Lindsay issued an

unfavorable decision on February 25, 2013, which was affirmed by the Appeals Council on June

26, 2013, AR at 1-21, 1831-1845, rendering ALJ Lindsay’s decision denying benefits the first Final

Decision of the Commissioner for the purposes of this case. See Doyal v. Barnhart, 331 F.3d 758,

759 (10th Cir. 2003).

        Ms. Halford appealed the Commissioner’s first Final Decision via a Complaint filed in this

Court on August 27, 2013. See AR at 1389-1390. On March 3, 2015, District Judge Gonzales

adopted the report and recommendation of Magistrate Judge Garza and remanded Ms. Halford’s

case to the Administration for failure to properly weigh a treating doctor’s opinion. See AR at

1392-1411. The Appeals Council then vacated the final decision of the Commissioner and

remanded Ms. Halford’s case to a different ALJ for further proceedings consistent with Magistrate

Judge Garza’s recommendation and Judge Gonzales’ judgment on April 10, 2015. AR at 1412-

1414.

        Ms. Halford’s remanded case was assigned to ALJ Lillian Richter, who convened a second

hearing on October 21, 2015, at which Ms. Halford and VE Mary Webber were questioned by ALJ

Richter and Ms. Halford’s attorney. See AR at 1297-1336. After the hearing, ALJ Richter issued

an unfavorable decision on January 5, 2016 (dated January 8, 2016), concluding that Ms. Halford

remained capable of working as an addresser, table worker, and stone setter. However, ALJ Richter

reopened Ms. Halford’s case in order to address a document Ms. Halford’s attorney submitted on

January 4, 2016 by a notice of reopening dated January 6, 2016. See AR at 1257-1288, 1543-1544.



                                           Page 6 of 15
         Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 7 of 15



       A third hearing was convened before ALJ Richter on April 14, 2016, see AR at 1337, and,

while Ms. Halford was again questioned by ALJ Richter and her attorney, the focus of the hearing

was the testimony of Dr. Gerald Fredman. See AR at 1337-1386. By contrast, VE Greiner was

present via phone but was not questioned during the hearing. AR at 1386. After the hearing, ALJ

Richter issued a revised unfavorable decision on August 9, 2016, ultimately reaching the same

conclusion as she had in January of that year - that Ms. Halford retained the capacity to work as

an addresser, table worker, and stone setter. AR at 1886-1921. The Appeals Council did not assume

jurisdiction over the case, so ALJ Richter’s decision became the second Final Decision of the

Commissioner. See 20 C.F.R. §§ 404.984(d), 416.1484(d), which Ms. Halford appealed to this

Court. See AR at 1802-1826, CV 16-1267 CG, Docs. 1, 24. This time, the parties consented to

Magistrate Judge Garza presiding over Ms. Halford’s appeal. After briefing, Magistrate Judge

Garza again found in Ms. Halford’s favor and granted her a second remand because she found that

ALJ Richter did not properly weigh several doctors’ opinions, including Dr. Fredman’s. See AR at

1802-1826.

       Once Ms. Halford’s appeal was remanded to the Administration, the Appeals Council again

remanded it to an ALJ with instructions to comply with Magistrate Judge Garza’s judgment and

take any further action needed to complete the administrative record and issue and new decision.

AR at 1829. The case was again assigned to ALJ Richter, who held a fourth de novo hearing on

Ms. Halford’s claims on September 18, 2018. AR at 1759-1796. At the hearing, Ms. Halford’s

attorney amended her disability onset date to May 12, 2010, a year prior to her application date.

AR at 1764. Ms. Halford again appeared and testified, as did VE Karen Provine. See AR at 1760.

       As is her prerogative under the pertinent regulations, ALJ Richter asked VE Provine

whether a hypothetical person with Ms. Halford’s combined impairments is capable of working.



                                          Page 7 of 15
           Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 8 of 15



AR at 1788-1789. VE Provine responded affirmatively, stating that such a hypothetical person

could work as an addresser (representing 5,700 national jobs), stuffer (4,200 national jobs) or a

table worker (“just under 3,000” national jobs). In other words, VE Provine testified that there are

roughly twelve thousand nine hundred (12,900) jobs in the United States of America that someone

with Ms. Halford’s conditions can perform. AR at 1789.

         ALJ Richter adopted VE Provine’s conclusion as her own and issued a partially favorable

Final Decision on January 8, 2019. See AR at 1708-1747. ALJ Richter concluded that Ms. Halford

retained the capacity to work as an addresser, stuffer or table worker from her amended alleged

onset date through October 24, 2017. Id. On that date, according to ALJ Richter, considering her

age, education, work experience, and residual functional capacity (“RFC”), “there [were] no jobs

that exist in significant numbers in the national economy that [Ms. Halford] can perform.” See id.

Thus, Ms. Halford was awarded supplemental security income benefits 4 from that date forward.

Id. While Ms. Halford filed timely written exceptions with the Appeals Council challenging ALJ

Richter’s partially favorable decision on January 23, 2019, the Council declined jurisdiction by

letter on April 15, 2019, rendering ALJ Richter’s January 8, 2019 decision the Final Decision of

the Commissioner for the purposes of this appeal. See AR at 1701-1705. This Court has jurisdiction

to review the Commissioner’s Final Decision pursuant to 42 U.S.C. § 405(g) and 20 C.F.R. §

422.210(a). 5




4
  ALJ Richter’s decision recognized that, because she found that Ms. Halford was not under a disability within the
meaning of the Act at any time through December 31, 2002, her last date insured under Title II, she was not entitled
to disability insurance benefits, but only supplemental security income benefits under Title XVI. See AR at 1746-1747.
5
  Ms. Halford initiated a timely appeal of the Commissioner’s Final Decision by filing a Complaint in this Court on
May 6, 2019. [See Doc. 1]. This Court entered a briefing schedule on July 9, 2019; each party was granted additional
time to prepare her/his briefing; and, ultimately, a Notice of Completion of Briefing was filed February 10, 2020. [See
Docs. 13, 15, 20, 24, 26].


                                                   Page 8 of 15
               Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 9 of 15



       III.       THE COMMISSIONER’S FINAL DECISION IN THIS CASE

              A claimant seeking social security benefits under the Act must establish that she is unable

“to engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(l)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). The Commissioner must use a five-step

sequential evaluation process to determine eligibility for benefits. 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). 6

              At Step One of the sequential evaluation process, ALJ Richter found that Ms. Halford has

not engaged in substantial gainful activity since her amended alleged onset date – May 12, 2010.

AR at 23. At Step Two, she determined that Ms. Halford

              has had the following severe impairments: obesity; degenerative disc disease of the
              thoracic spine status post thoracic discectomy; degenerative disc disease of the
              lumbar spine with lumbosacral spondylosis and an L5 pars defect; degenerative
              disc disease and spondylosis of the cervical spine with severe left sided neural
              foraminal narrowing at the C4-5 level and mild spinal canal stenosis; trochanteric
              bursitis; fibromyalgia; chronic pain syndrome; osteoarthritis including mild
              osteoarthritis of the feet; mild patellar degeneration of the left knee; plantar fasciitis
              of the left foot; migraines; post-traumatic stress disorder; mild neurocognitive
              disorder due to traumatic brain injury; insomnia; and depression. Beginning on the
              established onset date of disability, October 24, 2017, [Ms. Halford] has had the
              aforementioned impairments and in addition, probable early seronegative
              rheumatoid arthritis[.]



6
    The Tenth Circuit summarized these steps in Allman v. Colvin, 813 F.3d 1326, 1333 n. l (10th Cir. 2016):

              At step one, the ALJ must determine whether a claimant presently is engaged in a substantially
              gainful activity. Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009). If not, the ALJ then decides
              whether the claimant has a medically severe impairment at step two. Id. If so, at step three, the ALJ
              determines whether the impairment is “equivalent to a condition ‘listed in the appendix of the
              relevant disability regulations.’” Id. (quoting Allen v. Barnhart, 357 F.3d 1140, 1142 (10th Cir.
              2004)). Absent a match in the listings, the ALJ must decide at step four whether the claimant’s
              impairment prevents him from performing his past relevant work. Id. Even if so, the ALJ must
              determine at step five whether the claimant has the RFC to “perform other work in the national
              economy.” Id.


                                                        Page 9 of 15
        Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 10 of 15



AR at 1716. At Step Three, ALJ Richter concluded that Ms. Halford’s combined impairments never

met or medically equaled the regulatory “listings” which presumptively establish disability. AR at

1717-1720. Ms. Halford does not challenge ALJ Richter’s findings at Steps One through Three in

this appeal. [See generally Docs. 17, 25].

        When a claimant does not meet a listed impairment at Step Three the ALJ must determine

the extent to which she remains able to work (her RFC) before proceeding to identify past jobs she

can still do at Step Four, or other jobs she can do despite her limitations at Step Five. See 20 C.F.R.

§§ 404.1520(e), 416.920(e). “RFC is not the least an individual can do despite his or her limitations

or restrictions, but the most.” SSR 96-8p, 1996 WL 374184, at *1. In this case, the ALJ determined

that, prior to October 24, 2017, Ms. Halford retained the RFC to:

        perform a limited range of work at the sedentary exertional level … except [she]
        could occasionally stoop, kneel, crouch, and crawl; occasionally climb ramps and
        stairs; never climb ladders, ropes, or scaffolds; and never balance. [She] should
        avoid exposure to unprotected heights, hazardous machinery, and vibration. [Ms.
        Halford] could frequently reach, handle, and finger bilaterally. [She] was limited to
        simple routine work. [She] was limited to occasional interaction with supervisors
        and coworkers and no interaction with the public. [Ms. Halford] was limited to a
        workplace with few changes in the routine work setting, and could not perform
        assembly line production work. [She] may require the use of a hand held (sic)
        assistive device for purposes of ambulation and may need to alternate from sitting
        to standing every 30 minutes for five minutes while remaining at the workstation.

AR at 1720. ALJ Richter then found that Ms. Halford’s RFC was further reduced as of October 24,

2017, because she “may be unable to remain on task for two hours and may be unable to complete

a scheduled shift three times a month, which would preclude competitive employment.” AR at

1744.

        Because Ms. Halford had no past relevant work, see AR at 1745, ALJ Richter moved on to

Step Five, where she concluded that, based on VE Provine’s testimony, Ms. Halford was able to

work as an addresser (DOT # 209.587-010; 5,700 jobs in the national economy), a stuffer (DOT #


                                             Page 10 of 15
         Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 11 of 15



731.685-014-018; 4,200 jobs in the national economy), or a table worker (DOT # 739.687-182;

3,000 jobs in the national economy) before she became disabled on October 24, 2017. AR at 1745-

1746. ALJ Richter further concluded that these 12,900 jobs “existed in significant numbers in the

national economy” during the relevant period. AR at 1746. As such, ALJ Richter determined that

Ms. Halford was entitled to Title XVI benefits from October 24, 2017 forward. AR at 1747.

   IV.      LEGAL STANDARDS

         This Court “review[s] the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence and whether the correct legal standards were

applied.” Vigil v. Colvin, 805 F.3d 1199, 1201 (10th Cir. 2015) (quoting Mays v. Colvin, 739 F.3d

569, 571 (10th Cir. 2014)). A deficiency in either area is grounds for remand. Keyes-Zachary v.

Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012). “[T]he agency’s ‘failure to apply the correct legal

standards, or to show [the Court] that it has done so’ is ‘grounds for reversal.’” Bryant v. Comm’r,

SSA, 753 F. App’x 637, 640 (10th Cir. 2018) (unpublished) (quoting Winfrey v. Chater, 92 F.3d

1017, 1019 (10th Cir. 1996)).

   V.       ANALYSIS

         As was explained in previous cases and is again explained below, the Commissioner must,

as a matter of law, analyze a claimant’s ability to access the jobs identified as within her RFC

unless those jobs total over one-hundred and fifty-two thousand (152,000) in the national economy.

Here, ALJ Richter failed to support her conclusion that Ms. Halford was not disabled prior to

October 24, 2017 with substantial evidence because she failed to analyze whether the twelve-

thousand and nine hundred (12,900) national jobs the VE identified as within Ms. Halford’s RFC

exist in “significant numbers” as applied to her individual situation. As such, the Commissioner’s




                                          Page 11 of 15
          Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 12 of 15



Final Decision in Ms. Halford’s case is neither legally nor factually supported, and must be

reversed and remanded for further administrative proceedings. 7

         In Trimiar v. Sullivan, 966 F.2d 1326 (10th Cir. 1992), the Tenth Circuit held that “[an]

[administrative law] judge should consider many criteria in determining whether work exists in

significant numbers[,]” including: “the level of the claimant’s disability; the reliability of the

vocational expert’s testimony; the distance the claimant is capable of travelling to engage in the

assigned work; the isolated nature of the jobs; the type and availability of such work, and so on.”

Id. at 1330 (quoting Jenkins v. Bowen, 861 F.2d 1083, 1087 (8th Cir. 1988), in turn quoting Hall

v. Bowen, 837 F.2d 272, 275 (6th Cir. 1988)). While this principle has been tempered over time

and does not apply in cases involving over 152,000 national jobs in the Tenth Circuit, 8 Trimiar

has never been overruled and remains good law. Thus, ALJ Richter was required by Trimiar to

discuss factors pertinent to Ms. Halford’s ability to access the 12,900 national jobs identified by

VE Provine. 9



7
  In addition to the Step Five error requiring remand, Ms. Halford argues that ALJ Richter violated the mandate rule
by failing to comply with Magistrate Judge Garza’s instructions when this Court last remanded her case to the
Administration. [See Doc. 17, pp. 13-18]. Ms. Halford also initially raised an argument related to her disability onset
date but has withdrawn it. [See Docs. 17, 25]. The Court will not address either argument because the issues they
address “may be affected [or rendered moot] by the [Administration]’s treatment of [Ms. Halford’s] case on remand.”
Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003); see also Bryant, 2018 WL 6133387, at *5 (citing Watkins
for this proposition).
8
  Under current Tenth Circuit precedent, an ALJ is not required to perform a Trimiar analysis where the number of
national jobs at issue is “much larger” than the 650 to 900 regional jobs at issue there. See Raymond v. Astrue, 621
F.3d 1269, 1274 (10th Cir. 2009). Thus, while the Tenth Circuit “has never drawn a bright line establishing the number
of jobs necessary to constitute a ‘significant number[,]’” Trimiar, 966 F.2d at 1330, it has indicated that the
Commissioner’s final decision should be affirmed and the error deemed harmless where an ALJ identifies at least
152,000 jobs that are consistent with a claimant’s RFC. See Evans, 640 F. App’x at 736.
9
  As the Court has repeatedly stated, the pertinent regulation does not permit an ALJ to rely on “[i]solated jobs that
exist only in very limited numbers in relatively few locations outside of the region where [a claimant] live[s.]” See 20
C.F.R. §§ 404.1566(b), 416.966(b) (“Isolated jobs that exist only in very limited numbers in relatively few locations
outside of the region where you live are not considered work which exists in the national economy.”). Thus, an ALJ
must evaluate each case on its individual merits to determine whether work exists in significant numbers in the national
economy as applied to a given claimant’s factual circumstances. Trimiar, 966 F.2d at 1330. This is because each case
(like each claimant) is unique, and the “intrinsic” effects of a claimant’s impairments may “prevent her from accessing

                                                   Page 12 of 15
          Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 13 of 15



         Despite the Commissioner’s present position that ALJ Richter “explicitly found that 12,900

nationwide jobs was a significant number[]” and that the Court must, therefore, “defer to it under

the highly-deferential substantial evidence standard[,]” [Doc. 22, p. 23], the truth is that the ALJ’s

significant numbers finding was supported only by boilerplate statements of legal principles

followed by a description of VE Provine’s testimony, more boilerplate statements, and a

conclusory paragraph stating that Ms. Halford “was capable of making a successful adjustment to

other work that existed in significant numbers in the national economy[]” prior to October 24,

2017. AR at 1746. The Court is thus unconvinced by the Commissioner’s attempt to distinguish its

prior decisions in Roybal and Laney on the grounds that the Trimiar analysis was undertaken here,

but not there. [See Doc. 22, p. 23].

         Had the ALJ discussed the factors described in Trimiar or applied them to Ms. Halford’s

case, the Commissioner is correct that the Court would be required to review that analysis and

conclusion for substantial evidence. However, in its absence, the Commissioner is left with nothing

more than the “harmless error” doctrine and its cumulative effect on this issue over the span of the

Tenth Circuit opinions applying it to the significant numbers question. 10 In other words, under


certain jobs in the local or national economy.” Taskila v. Commissioner of Social Security, 819 F.3d 902, 906 (6th Cir.
2016).
10
  In pursuing this argument, the Commissioner points out that in Rogers v. Astrue, 312 F. App’x 138, 142 (10th Cir.
2009) (unpublished), the Tenth Circuit affirmed a case where the VE only identified 11,000 national jobs within the
claimant’s RFC. However, Rogers is distinguishable, for the reasons first discussed by this Court in Roybal:

         The Court is not convinced by this citation for two reasons. First, the claimant in Rogers did not
         argue that 11,000 was not a significant number. Thus, the Tenth Circuit’s decision did not address
         the issue. Second, the only Tenth Circuit case the Court is aware of to have addressed Rogers, Evans
         v. Colvin, does not rely upon it to establish the minimum number of jobs to be enough for harmless
         error. See Evans, 640 F. App’x at 736 (“As Trimiar pointed out, there is no bright-line answer to
         how many jobs are enough for a court to say, as a matter of law, that the number is significant, but
         the number appears to be somewhere between 100, the number of jobs in Allen that we refused to
         consider significant for harmless-error purposes, and 152,000, the lowest number of jobs we have
         considered (in Stokes[ v. Astrue, 274 F. App’x 675, 684 (10th Cir. 2008)]) to be sufficient so far for
         application of harmless error.”). Put another way, the Commissioner has given this Court no reason
         to rely on Rogers when the Tenth Circuit was unwilling to do so.


                                                   Page 13 of 15
          Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 14 of 15



pertinent Tenth Circuit law where, as here, an ALJ identifies fewer than 152,000 national jobs at

Step Five, she must consider the Trimiar factors to ensure that the claimant can adequately access

those jobs. ALJ Richter’s failure to do so in this case renders her decision unsupported as a matter

of fact and contrary to Tenth Circuit law. Therefore, “because the ALJ failed to evaluate the

Trimiar factors and make specific factual findings regarding the numerical significance

requirement, [the Court] cannot properly review this issue[,]” Rhodes v. Barnhart, 117 F. App’x

622, 532 (10th Cir. 2004) (unpublished); see also Allen, 357 F.3d at 1144, and the Commissioner’s

final decision in this case must be reversed and remanded for further factual development and

analysis.

    VI.      CONCLUSION

          As in prior cases involving the “significant numbers” issues, the Court is bound not only

by its present interpretation of binding Tenth Circuit precedent but also by its prior reasoning

because of the principles of horizontal and vertical stare decisis. See, e.g., Ammons, CV 18-1212,

Doc. 23, pp. 15-16 (Explaining that under horizonal stare decisis “a court … must adhere to its

own prior decisions, unless it finds compelling reasons to overrule itself[,]” and that vertical stare

decisis requires a court to strictly follow the decisions of higher courts in its jurisdiction) (quoting

BLACK’S LAW DICTIONARY, 710 (Fourth Pocket Ed. 2011)). “To be sure, stare decisis is ‘not an

inexorable command.’ But any departure from the doctrine demands ‘special justification’—

something more than ‘an argument that the precedent was wrongly decided.’” Kisor, 139 S. Ct. at

2422 (quoting Payne v. Tennessee, 501 U.S. 808, 827 (1991), and Halliburton Co. v. Erica P. John

Fund, Inc., 573 U.S. 258, 266 (2014)). The Commissioner has not even attempted to argue this



CV 17-1045 JHR, Doc, 26, pp. 10-11. The Commissioner’s current reliance on the unpublished Rogers decision
(which this Court first distinguished over a year prior to issuing this decision) and two non-binding district court
decisions, one which is not even from this district, do not convince the Court that its decision to treat Rogers as an
outlier is incorrect.

                                                  Page 14 of 15
        Case 1:19-cv-00413-JHR Document 27 Filed 07/07/20 Page 15 of 15



Court’s prior decisions were wrongly decided and has not convinced the Court to alter its reasoning

given the facts present here. Therefore, the ALJ was required to conduct a significant numbers

inquiry in order to support her decision to deny Ms. Halford benefits at Step Five of the sequential

evaluation process and, because she failed to do so, this Court has no choice but to reverse the

Commissioner’s partially favorable Final Decision and remand this case for further proceedings.

       Wherefore, IT IS THEREFORE ORDERED that Plaintiff Talia Rose Halford’s Motion

to Reverse and Remand for a Rehearing with Supporting Memorandum [Doc. 17], is GRANTED,

the Commissioner’s partially favorable Final Decision in this case is REVERSED, and Ms.

Halford’s claims are REMANDED for further proceedings consistent with this decision.




                                                     _____________________________
                                                     Jerry H. Ritter
                                                     United States Magistrate Judge
                                                     Presiding by Consent




                                          Page 15 of 15
